





SOUTHWESTERN ENERGY COMPANY
NONQUALIFIED RETIREMENT PLAN

As Amended and Restated Effective January 1, 2005
(except as otherwise provided therein)




--------------------------------------------------------------------------------








TABLE OF CONTENTS

 

 

Page Article 1  INTRODUCTION 1 1.1 Purpose and History of Plan 1 1.2 Status of
Plan 1 Article 2  DEFINITIONS 1 2.1 "Account" 1 2.2 "Approved Leave of Absence"
1 2.3 "Base Salary" 1 2.4 "Basic Deferral" 2 2.5 "Basic Plan" 2 2.6
"Beneficiary" 2 2.7 "Board" 2 2.8 "Bonus" 2 2.9 "Bonus Deferral" 2 2.10 "Code" 2
2.11 "Committee" 2 2.12 "Company" 2 2.13 "Deferral Form" 2 2.14 "Deferrals" 2
2.15 "Disability" 2 2.16 "Effective Date" 3 2.17 "Employee" 3 2.18 "Eligible
Employee" 3 2.19 "Employer" 3 2.20 "ERISA" 3 2.21 "Limit" 3 2.22 "Matching
Allocation" 3 2.23 "Participant" 3 2.24 "Payment Form" 3 2.25 "Plan" 3 2.26
"Plan Year" 3 2.27 "Salary Deferral" 3 2.28 "Termination of Employment" 3
Article 3  ELIGIBILITY AND PARTICIPATION 4 3.1 Eligibility 4 3.2 Participation 4
3.3 Suspension of Participation 4 Article 4  DEFERRALS 4

 


i

--------------------------------------------------------------------------------

 

4.1 Salary Deferrals 4 4.2 Bonus Deferrals 4 4.3 Matching Allocations 4 Article
5  DEFERRAL ELECTION TIMING RULES 5 5.1 Salary Deferrals 5 5.2 Bonus Deferrals 5
5.3 Deferral Forms; Irrevocability 5 5.4 No Rolling Election 6 Article 6
 ACCOUNTS 6 6.1 Accounts 6 6.2 Crediting of Accounts 6 6.3 Investments for
Accounts 6 6.4 Expenses 6 Article 7  VESTING 6 Article 8  DISTRIBUTION OF
ACCOUNTS 7 8.1 Time of Distribution 7 8.2 Election as to Form 7 8.3 Permitted
Acceleration of Payment 7 8.4 Unforeseeable Emergency 8 8.5 Taxes 8 Article 9
 PLAN ADMINISTRATION 8 9.1 Plan Administration and Interpretation 8 9.2 Powers,
Duties, Procedures 9 9.3 Claims Procedure 9 9.4 Information 10 9.5
Indemnification of Committee 10 Article 10  AMENDMENT AND TERMINATION 10 10.1
Authority to Amend and Terminate 10 10.2 Existing Rights 11 10.3 Transition
Relief Amendment 11 Article 11  MISCELLANEOUS 11 11.1 No Funding 11 11.2 General
Creditor Status 11

 

 

 


ii

--------------------------------------------------------------------------------

 

 

11.3 Non-assignability 11 11.4 Participants Bound 11 11.5 Satisfaction of
Claims; Unclaimed Benefits 11 11.6 Governing Law and Severability 12 11.7 Not
Contract of Employment 12 11.8 Headings 12 11.9 Number and Gender 12

 


iii

--------------------------------------------------------------------------------


 




Southwestern Energy Company
Nonqualified Retirement Plan

As Amended and Restated Effective January 1, 2005

ARTICLE 1
INTRODUCTION

1.1

Purpose and History of Plan.  Southwestern Energy Company (the “Company”)
established the Southwestern Energy Company Nonqualified Retirement Plan (the
“Plan”) to permit a select group of management and highly compensated employees
of an Employer to defer the receipt of income which would otherwise be payable
to them.  It is intended that the Plan will assist in the attraction and
retention of highly qualified personnel by offering them an additional
opportunity to save for retirement beyond the Code limitations affecting
qualified retirement plans.  The Plan is hereby amended and restated to comply
with the final regulations issued under Code Section 409A for all deferrals of
compensation.  This Plan as amended and restated shall apply to all amounts
deferred by a Participant under the Plan regardless of whether those amounts
were deferred before the effective date of Code Section 409A.  The Plan is also
amended to take advantage of certain transition relief for Code Section 409A
available under Notice 2006-79.

1.2

Status of Plan.  The Plan is intended to be an unfunded plan maintained by the
Company “primarily for the purpose of providing deferred compensation for a
select group of management or highly compensated employees” within the meaning
of ERISA Sections 201(2), 301(a)(3) and 401(a)(1), and the Plan shall be
interpreted and administered consistent with this intent.  

ARTICLE 2
DEFINITIONS

Wherever used herein, the following terms have the meanings set forth below,
unless a different meaning is clearly required by the context:

2.1

“Account” means a notional account established for the benefit of a Participant
under Section 6.1, which may include one or more sub-accounts.

2.2

“Approved Leave of Absence” means a military, sick or other bona fide leave of
absence approved by the Company under its policies which does not exceed six
months, or if longer, so long as the Participant retains a right to reemployment
with the Company under an applicable statute or by contract.

2.3

“Base Salary” means the annual base salary rate payable by an Employer to an
Eligible Employee for services performed during any Plan Year that would be
includible in the Eligible Employee’s gross income for such year determined
before deductions made with respect to this Plan, the Basic Plan, or any other
plan maintained by an Employer permitting pre-tax contributions, such as an
Employer-sponsored plan established under Code Section 125.  Base Salary does
not include income from stock option exercises, Bonuses and Bonus Deferrals
under this Plan, or any other type of incentive award.


 

--------------------------------------------------------------------------------

 

2.4

“Basic Deferral” means a Participant’s pre-tax salary deferral contribution
under the Basic Plan with respect to a Plan Year.  

2.5

“Basic Plan” means the Southwestern Energy Company 401(k) Savings Plan, as the
same may be amended.

2.6

“Beneficiary” means the beneficiary or beneficiaries designated by a Participant
to receive an amount, if any, payable from such Participant’s Account upon the
death of the Participant.  A Participant may designate a Beneficiary by
notifying the Committee in writing, at any time before Participant’s death, on a
form prescribed by the Committee for that purpose.  A Participant may revoke any
Beneficiary designation or designate a new Beneficiary at any time without the
consent of a Beneficiary or any other person.  If no Beneficiary is designated
or no Beneficiary survives the Participant, payment shall be made to the
Participant’s surviving spouse, or, if none, to the Participant’s estate.

2.7

“Board” means the Board of Directors of the Company.

2.8

“Bonus” means any bonus payable under the Company’s annual incentive plan.

2.9

“Bonus Deferral” means the portion of a Bonus that is deferred by a Participant
under Section 4.2 with respect to a Plan Year.

2.10

“Code” means the Internal Revenue Code of 1986, as amended from time to time,
and the regulations and rulings issued thereunder.  Reference to any section or
subsection of the Code includes reference to any comparable or succeeding
provisions of any legislation that amends, supplements or replaces such section
or subsection.

2.11

“Committee” means the Retirement Committee of the Board.

2.12

“Company” means Southwestern Energy Company, a Delaware corporation, or any
successor corporation thereto.

2.13

“Deferral Form” means the document or documents, voice response or electronic
media prescribed by the Committee pursuant to which a Participant may make
elections to defer a portion of the Participant’s Base Salary or all or a
portion of the Participant’s Bonus.

2.14

“Deferrals” means Salary Deferrals, Bonus Deferrals and Matching Allocations.

2.15

“Disability” means any medically determinable physical or mental impairment
resulting in the Participant’s inability to perform the duties of his position
or any substantially similar position, where such impairment can be expected to
result in death or can be expected to last for a continuous period of not less
than twelve months and the Participant has received at least three months of
income replacement benefits under the Employer’s disability plan.  “Disability”
also means permanent incapacitation that results in the Participant being
determined to be disabled and granted disability benefits under Title II of the
Social Security Act.  The effective date of a Participant’s Disability shall be
the date on which he or she is determined to be disabled under the Social
Security Act without regard to any retroactive period of benefit payments
awarded under the Social Security Act.


2

--------------------------------------------------------------------------------

 

2.16

“Effective Date” means January 1, 2005, the date of the amendment and
restatement of the Plan.

2.17

“Employee” means an employee of an Employer who is an eligible employee within
the meaning of the Basic Plan.

2.18

“Eligible Employee” means an Employee designated by the Committee as eligible to
participate in the Plan under Section 3.1.

2.19

“Employer” means the Company or any affiliate of the Company that is an adopting
employer under the Basic Plan.

2.20

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the regulations and rulings issued thereunder.  Reference
to any section or subsection of ERISA includes reference to any comparable or
succeeding provisions of any legislation that amends, supplements or replaces
such section or subsection.

2.21

“Limit” means the Code Section 401(a)(17) limit on compensation, the Code
Section 402(g) limit on before tax contributions under the Basic Plan or the
Code Section 415 limit on allocations under the Basic Plan.

2.22

“Matching Allocation” means an allocation by the Employer for the benefit of a
Participant who is an Eligible Employee, as described in Section 4.3.

2.23

“Participant” means a current or former Eligible Employee who participates in
the Plan in accordance with Article 3 or maintains an Account balance hereunder.

2.24

“Payment Form” means the document or documents, voice response or electronic
media prescribed by the Committee pursuant to which a Participant shall elect
the time and form for distribution of his Account, as provided under Article 8.

2.25

“Plan” means the Southwestern Energy Company Nonqualified Retirement Plan as
provided herein and as amended from time to time.

2.26

“Plan Year” means the calendar year.

2.27

“Salary Deferral” means the portion of Base Salary which is deferred by a
Participant under Section 4.1 with respect to a Plan Year.

2.28

“Termination of Employment” means when the Participant ceases to perform
services for the Company and all majority-owned subsidiaries of the Company, or
such services decrease to a level that is 20 percent or less of the average
level of services performed by the Participant over the immediately preceding
36-month period.  However, temporary absence from employment because of vacation
or Approved Leaves of Absences, and transfers of employment among the Company
and its majority-owned subsidiaries shall not be a Termination of Employment.


3

--------------------------------------------------------------------------------

 

ARTICLE 3
ELIGIBILITY AND PARTICIPATION

3.1

Eligibility.  Eligibility to participate in the Plan shall be limited to those
Employees who are determined by the Committee to be members of a select group of
management or highly compensated employees and who are designated by the
Committee to be eligible to participate in the Plan.  At least ten days prior to
the beginning of each Plan Year, the Committee shall notify any such Employee
that he is an Eligible Employee and provide him with information regarding the
process for making Deferral Elections with respect to such Plan Year.   An
Employee who is eligible to make Deferral Elections in one Plan Year is not
guaranteed the right to make Deferral Elections in any subsequent Plan Year.  If
the Committee determines that an Employee first becomes an Eligible Employee
during a Plan Year, the Committee shall notify such Employee of its
determination and he will then be eligible to make a Deferral election in
accordance with Articles 4 and 5.

3.2

Participation.  An Eligible Employee who properly completes a Deferral Form in
accordance with Article 5 shall become a Participant in the Plan on the first
date as of which a Salary Deferral or Bonus Deferral is credited to his Account.
 A Participant in the Plan shall continue to be a Participant so long as any
amount remains credited to his Account.

3.3

Suspension of Participation.  If a Participant currently making Salary
Deferrals, receiving Matching Allocations or with a pending Bonus Deferral no
longer satisfies the eligibility requirements of Section 3.1 during a Plan Year,
the Participant’s Deferrals shall continue in effect in accordance with the
corresponding election for such Plan Year.  Such a Participant will not be
allowed to make Salary Deferrals, Bonus Deferrals or receive Matching
Allocations for any subsequent Plan Year until the Participant again satisfies
such eligibility requirements.  The Committee shall notify the Participant when
he or she is again eligible and the Participant shall be permitted to resume
active participation in the Plan as of the Plan Year next following such
notification.

ARTICLE 4
DEFERRALS

4.1

Salary Deferrals.  With respect to any Plan Year, an Eligible Employee may
irrevocably elect to defer, on a pre-tax basis, up to 75% (in whole percentages)
of his Base Salary.  Such an election is a separate and independent election
from an election to defer compensation under the Basic Plan.

4.2

Bonus Deferrals.  With respect to any Plan Year, an Eligible Employee may
irrevocably elect to defer receipt of all or a portion of his Bonus (in whole
percentages).  Notwithstanding the foregoing, the amount of an Eligible
Employee’s Bonus eligible for deferral in a given Plan Year shall not exceed the
Bonus reduced by the sum of any Basic Deferrals and the amount necessary to
satisfy any taxes due with respect to such Bonus.

4.3

Matching Allocations.

(a)

With respect to each Plan Year, a Participant shall receive a Matching
Allocation equal to the matching contribution such Participant would have
received under


4

--------------------------------------------------------------------------------

 

the Basic Plan based on such Participant's Basic Deferrals and Salary Deferrals
for that Plan Year if no Limit applied reduced by the maximum matching
contributions available to the Participant under the Basic Plan for that Plan
Year.

(b)

The Employer shall credit the Matching Allocation to the Account of each
Participant who is an Eligible Employee and is entitled to such a contribution
pursuant to Section 4.3(a) no later than the latest date permitted by Code
Section 404 for matching contributions under the Basic Plan with respect to each
Plan Year thereunder.

ARTICLE 5
DEFERRAL ELECTION TIMING RULES

5.1

Salary Deferrals.

(a)

General Rule.  An election to defer Base Salary shall be made prior to the Plan
Year in which the Base Salary is earned.  The Committee will notify each
Eligible Employee of the applicable election period and deadline for filing such
election.

(b)

Newly Eligible Employees.  In the case of an Employee who first becomes an
Eligible Employee during a Plan Year, an election to defer Base Salary must be
made within 30 days after the Eligible Employee first becomes an Eligible
Employee.  Such an election is effective for Base Salary earned with respect to
any payroll period starting on or after the date the Eligible Employee makes his
Salary Deferral Election.

5.2

Bonus Deferrals.

(a)

General Rule.  An election to defer a Bonus must be made prior to the calendar
year in which the Bonus is earned.  The Committee will notify each Eligible
Employee of the applicable election period and deadline for filing such
election.

(b)

Performance-Based Compensation.  If the Committee determines that all or any
portion of a Bonus is separately identifiable as “performance-based
compensation”, as defined by Treasury Regulation Section 1.409A-1(e), then the
Eligible Employee may make the Bonus Deferral election with respect to such
Bonus provided that such election is at least six months before the end of the
performance period.  In no event may an election under this paragraph be made
after the amount of such Bonus has become readily ascertainable.

(c)

Newly Eligible Employees.  An Employee who first becomes an Eligible Employee
during a Plan Year may make a Bonus deferral election but such election shall
only apply to the portion of the Bonus that is earned after the date the
Eligible Employee makes his or her Bonus Deferral election.

5.3

Deferral Forms; Irrevocability.  All Deferral Forms must be timely filed,
recorded or otherwise made in the manner prescribed by the Committee.  An
Eligible Employee may change a prior election up to the date established under
this Article 5.  However, from and after the last date permitted for making such
elections, all deferral elections pursuant to this Article 5 shall be
irrevocable, except as provided in Sections 8.4(a), (b) and (c).


5

--------------------------------------------------------------------------------

 

5.4

No Rolling Election.  A Deferral Form for a Plan Year shall not apply to
subsequent Plan Years.  If no election to defer Base Salary or Bonus is made for
a given Plan Year, no such deferrals shall be made for such Plan Year.

ARTICLE 6
ACCOUNTS

6.1

Accounts.  The Committee shall establish an Account for each Participant to
reflect Salary Deferrals, Bonus Deferrals and Matching Allocations, if any, made
for the Participant’s benefit together with any adjustments for income, gain or
loss and any payments from the Account.  A separate sub-account shall be
established for Salary Deferrals, Bonus Deferrals and Matching Allocations, if
any.  The Accounts are established solely for the purposes of tracking Salary
Deferrals, Bonus Deferrals and Matching Allocations and any income adjustments
thereto.  The Accounts shall not be used to segregate assets for payment of any
amounts deferred or allocated under the Plan.

6.2

Crediting of Accounts.  Salary Deferrals shall be credited as of the end of each
payroll period, and Bonus Deferrals shall be credited as of the date on which
the Bonus would otherwise be paid.  Matching Allocations shall be credited as
provided in Section 4.3(b).

6.3

Investments for Accounts.

(a)

Amounts credited to each Participant’s Account shall be deemed invested, in
accordance with the Participant’s directions, in one or more investment funds
that are available under the Plan.  If a Participant does not make investment
elections with respect to amounts credited to his Account, such amounts shall be
deemed invested in the investment fund selected by the Committee from time to
time.

(b)

A Participant shall make his investment fund selections in any manner
established by the Committee, including through a website made available for
such purpose.  Investments must be made in whole percentages.  A Participant may
change his investment elections at any time, or may reallocate amounts invested
among the investment funds available under the Plan.

6.4

Expenses.  Expense charges for transactions performed for each Participant’s
sub-accounts and any deemed investment management fees shall be debited against
each respective sub-account.  In addition, the Committee may designate other
Plan charges and administrative expenses that will be debited against
Participants’ Accounts.

ARTICLE 7
VESTING

A Participant shall at all times have a fully vested and nonforfeitable right to
any Salary Deferrals, Bonus Deferrals and Matching Allocations, credited to the
Participant’s Account, adjusted for deemed income, gain and loss attributable
thereto.


6

--------------------------------------------------------------------------------

 

ARTICLE 8
DISTRIBUTION OF ACCOUNTS

8.1

Time of Distribution.  A Participant’s Account shall be distributed in the form
provided in Section 8.2 upon the first to occur of:

(a)

The later of the seventh month following the Termination of Employment or the
January immediately following the calendar year in which the Participant incurs
a Termination of Employment;

(b)

The month following the Participant’s death; or

(c)

The month following the Participant’s Disability.

8.2

Election as to Form.  When a Participant first becomes an Eligible Employee and
elects to make a Salary Deferral and/or Bonus Deferral, such Participant shall
elect the distribution form that shall apply to all amounts credited to the
Participant’s Account.  A Participant may elect to receive his Account in the
form of either a lump sum or annual installments of up to ten years.

Any such election shall be made in accordance with procedures and rules
established by the Committee.  If a Participant does not make an election as to
the distribution form for his Account, such Participant’s Account shall be paid
in a single lump sum.

8.3

Permitted Acceleration of Payment.  Except as provided in this Section, neither
a Participant not the Company may revoke an existing deferral election, or
modify an existing payment election.

(a)

Limited Cash-Outs.  In the event that when a Participant dies, incurs a
Termination of Employment, or otherwise becomes entitled to payment of his
Account hereunder, the balance of the Account (together with any other accounts
under plans required to be aggregated with the Plan under Treasury Regulation
Section 1.409A-1(c)(2)) is less than the applicable dollar amount under Code
Section 402(g)(1)(B), the Participant’s Account shall be paid out in a single
lump sum during the calendar quarter beginning immediately after the triggering
payment event regardless of the Participant’s payment election.

(b)

Unforeseeable Emergency.  In the event of an “unforeseeable emergency” as
defined in Section 8.4, a Participant’s Deferral Elections may be revoked and
his Account may be distributed as provided in Section 8.4, regardless of the
Participant’s deferral or payment elections.

(c)

Offsets for Debts to Company.  The Committee may accelerate the payment time or
schedule of a Participant’s Account hereunder as satisfaction of the
Participant’s debt to the Company, provided the debt is incurred in the ordinary
course of the Participant’s employment relationship, the entire amount of the
reduction does not exceed $5,000 in any Plan Year and the reduction is made at
the same time and in the


7

--------------------------------------------------------------------------------

 

same amount as the debt otherwise would have been due and collected from the
Participant.

(d)

Bona Fide Disputes.  The Committee may accelerate the time or schedule of a
Participant’s payment of his Account hereunder, or portion thereof, where the
accelerated payment occurs as part of a settlement between the Participant and
the Company of an arm’s length, bona fide dispute as to the Participant’s right
to the deferred amount.  Such accelerated payment must reflect at least a 25
percent reduction in the value of the amount that would have been payable had
there been no dispute as to the Participant’s right to the payment.

8.4

Unforeseeable Emergency.  If a Participant experiences an unforeseeable
emergency, the Participant may cease his Deferrals and/or receive a distribution
of only that portion, if any, of the Participant’s Account that the Committee
determines is necessary to satisfy such emergency, including any amounts
necessary to pay any income taxes reasonably anticipated to result from the
distribution.  A Participant requesting to cease Deferrals and/or take a
distribution due to an unforeseeable emergency shall apply for the distribution
in writing using a form prescribed by the Committee for that purpose and shall
provide such additional information as the Committee may require.  For purposes
of the Plan, an “unforeseeable emergency” means a severe financial hardship
resulting from:

(a)

Illness or accident of the Participant, his spouse, Beneficiary or a dependent
of the Participant;

(b)

Loss of the Participant’s property due to casualty; or

(c)

Any other similar extraordinary and unforeseeable circumstance arising from
events beyond the Participant’s control that constitutes an unforeseeable
emergency within the meaning assigned that term by Code Section 409A.

8.5

Taxes.  Income taxes and other taxes payable with respect to an Account shall be
deducted from such Account.  All taxes that the Committee determines are
required to be withheld from any payments made pursuant to this Article 8 shall
be withheld.

ARTICLE 9
PLAN ADMINISTRATION

9.1

Plan Administration and Interpretation.  The Committee shall oversee the
administration of the Plan.  The Committee shall have complete control and
authority to determine the rights and benefits and all claims, demands and
actions arising out of the provisions of the Plan of any Eligible Employee,
Participant, Beneficiary, deceased Participant, or other person having or
claiming to have any interest under the Plan.  Benefits under the Plan shall be
paid only if the Committee decides in its discretion that the Eligible Employee,
Participant or Beneficiary is entitled to them.  Notwithstanding any other
provision of the Plan to the contrary, the Committee shall have complete
discretion to interpret the Plan and to decide all matters under the Plan.  Such
interpretation and decision shall be final, conclusive and binding on all
Eligible Employees, Participants and any person claiming under or through any
Eligible Employee or Participant, in the absence of clear and convincing
evidence that the Committee


8

--------------------------------------------------------------------------------

 

acted arbitrarily and capriciously.  Any individual serving on the Committee who
is a Participant shall not vote or act on any matter relating solely to himself.
 When making a determination or calculation, the Committee shall be entitled to
rely on information furnished by a Participant, a Beneficiary, the Employer or a
trustee (if any).  The Committee shall have the responsibility for complying
with any reporting and disclosure requirements of ERISA.

9.2

Powers, Duties, Procedures.  The Committee shall have such powers and duties,
may adopt such rules and tables, may act in accordance with such procedures, may
appoint such officers or agents, may delegate such powers and duties, may
receive such reimbursements and compensation, and shall follow such claims and
appeal procedures with respect to the Plan as the Committee may establish.

9.3

Claims Procedure.

(a)

Initial Claim Determination.  Claims by a Participant or Beneficiary shall be
presented in writing to the Committee.  The Committee shall review the claim and
determine whether the claim should be approved or denied.  In the event the
claim is denied (in whole or in part), the Committee shall notify the
Participant or Beneficiary in writing of such denial within 90 days after
receipt of the claim.  The letter of denial shall set forth the following
information:

(i)

the specific reason or reasons for the denial;

(ii)

specific reference to pertinent Plan provisions on which the denial is based;

(iii)

a description of any additional material or information necessary for the
claimant to perfect the claim and an explanation of why such material or
information is necessary;

(iv)

an explanation that a full and fair review by the Committee of the decision
denying the claim may be requested by the claimant or his authorized
representative by filing with the Committee, within 60 days after such notice
has been received, a written request for such review; and

(v)

an explanation that if such request is so filed, the claimant or his authorized
representative may review relevant documents and submit issues and comments in
writing within the same 60 day period specified in paragraph (a)(iv) above.

(b)

Extension of Time for Notice of Denial.  If special circumstances require an
extension of time beyond the 90 day period described in paragraph (a) above, the
claimant shall be so advised in writing within the initial 90 day period.  In no
event shall such extension exceed an additional 90 days.  If the Committee does
not respond within 90 or 180 days, the claimant may consider the appeal denied.

(c)

Appeal of the Committee’s Determination.  Any claimant may submit a written
request for review of the decision denying the claim if:


9

--------------------------------------------------------------------------------

 

(i)

The claim is denied by the Committee;

(ii)

No reply at all is received after 90 days; or

(iii)

The Committee has extended the time by an additional 90 days and no reply is
received.

(d)

Time of Committee Decision.  The decision of the Committee shall be made
promptly, and not later than 60 days after the Committee receives the request
for review, unless special circumstances require an extension of time for
processing, in which case a decision shall be rendered as soon as possible, but
not later than 120 days after receiving the request for review.  The claimant
shall be given a copy of the decision promptly.  The decision shall be in
writing and shall include specific reasons for the decision, written in a manner
calculated to be understood by the claimant, and specific references to the
pertinent Plan provisions on which the decision is based.  If the Committee does
not respond within 60 or 120 days, the claimant may consider the appeal denied.

(e)

Exhaustion of Remedy.  No claimant shall institute any action or proceeding in
any state or federal court of law or equity, or before any administrative
tribunal or arbitrator, for a claim for benefits under the Plan, until he has
first exhausted the procedures set forth in this Section.

9.4

Information.  To enable the Committee to perform its functions, the Employer
shall supply full and timely information to the Committee on all matters
relating to the compensation of Participants, their employment, retirement,
death, termination of employment, and such other pertinent facts as the
Committee may require.

9.5

Indemnification of Committee.  The Employer agrees to indemnify and to defend to
the fullest extent permitted by law any director, officer or employee who serves
on the Committee (including any such individual who formerly served on the
Committee) against all liabilities, damages, costs and expenses (including
reasonable attorneys’ fees and amounts paid in settlement of any claims approved
by the Employer in writing in advance) occasioned by any act or omission to act
in connection with the Plan, if such act or omission is in good faith.

ARTICLE 10
AMENDMENT AND TERMINATION

10.1

Authority to Amend and Terminate.  Subject to Section 10.2, the Committee shall
have the right to amend, terminate and/or liquidate the Plan at any time.  The
Committee reserves the right to amend or modify the Plan in order to comply with
Code Section 409A.  If this Plan is to be terminated and liquidated, all
deferred compensation plans of the same type under Treasury Regulation Section
1.409A-1(c)(2) must also be terminated and liquidated, and no deferred
compensation plan of that same type may be established by the Company for three
years following the termination.  If the Plan is terminated and an irrevocable
trust has been established (as described in Section 11.1), the trust will pay
benefits as provided under the amended or terminated Plan.


10

--------------------------------------------------------------------------------

 

10.2

Existing Rights.  Except for an amendment to comply with Code Section 409A, no
amendment or termination of the Plan shall adversely affect the rights of any
Participant with respect to amounts that have been credited to his Account prior
to the later of the date such amendment or termination is adopted or effective.

10.3

Transition Relief Amendment.  During the election period in 2008 established by
the Committee, each Participant at that time may make a distribution form
election that will apply to his entire Account, excluding any portion of the
Account that was otherwise payable in 2008.  This amendment is made pursuant to
the transition rules for Code Section 409A under Section 3.02 of IRS Notice
2006-79.

ARTICLE 11
MISCELLANEOUS

11.1

No Funding.  The Company intends that the Plan constitute an “unfunded” plan for
tax purposes and for purposes of Title I of ERISA; provided that the Committee
may authorize the creation of trusts and deposit therein cash or other property,
or make other arrangements to meet the Company’s obligations under the Plan.
 Any such trust or other arrangements shall be consistent with the unfunded
status of the Plan, unless the Committee otherwise determines with the consent
of each Participant.

11.2

General Creditor Status.  The Plan constitutes a mere promise by the Company to
make payments in accordance with the terms of the Plan and Participants and
Beneficiaries shall have the status of general unsecured creditors of the
Company.  Nothing in the Plan will be construed to give any employee or any
other person rights to any specific assets of the Company or of any other
person.

11.3

Non-assignability.  None of the benefits, payments, proceeds or claims of any
Participant or Beneficiary shall be subject to any claim of any creditor of any
Participant or Beneficiary and, in particular, the same shall not be subject to
attachment or garnishment or other legal process by any creditor of such
Participant or Beneficiary, nor shall any Participant or Beneficiary have any
right to alienate, anticipate, commute, pledge, encumber or assign any of the
benefits or payments or proceeds that he or she may expect to receive,
contingently or otherwise under the Plan.

11.4

Participants Bound.  Any action with respect to the Plan taken by the Committee
or a trustee (if any), or any action authorized by or taken at the direction of
the Committee or a trustee (if any), shall be conclusive upon all Participants
and Beneficiaries entitled to benefits under the Plan.

11.5

Satisfaction of Claims; Unclaimed Benefits.  Any payment to any Participant or
Beneficiary in accordance with the provisions of the Plan shall, to the extent
thereof, be in full satisfaction of all claims under the Plan against the
Employer, the Committee and a trustee (if any) under the Plan, and the Committee
may require such Participant or Beneficiary, as a condition precedent to such
payment, to execute a receipt and release to such effect.  If any Participant or
Beneficiary is determined by the Committee to be incompetent by reason of
physical or mental disability (including minority) to give a valid receipt and
release, the


11

--------------------------------------------------------------------------------

 

Committee may cause the payment or payments becoming due to such person to be
made to another person for his benefit without responsibility on the part of the
Committee, the Employer or a trustee (if any) to follow the application of such
funds.  In the case of a benefit payable on behalf of a Participant, if the
Committee is unable to locate the Participant or beneficiary to whom such
benefit is payable, upon the Committee's determination thereof, such benefit
shall be forfeited to the Company.  Notwithstanding the foregoing, if subsequent
to any such forfeiture the Participant or beneficiary to whom such benefit is
payable makes a valid claim for such benefit, such forfeited benefit shall be
restored to the Plan by the Company.

11.6

Governing Law and Severability.  To the extent not preempted by federal law, the
Plan shall be construed, administered, and governed in all respects under and by
the laws of the State of Texas.  If any provision is held by a court of
competent jurisdiction to be invalid or unenforceable for any reason, said
illegality or invalidity shall not affect the remaining provisions hereof;
instead, each provision shall be fully severable and the Plan shall be construed
and enforced as if said illegal or invalid provision had never been included
herein.

11.7

Not Contract of Employment.  The adoption and maintenance of the Plan shall not
be deemed to be a contract between the Employer and any person or to be
consideration for the employment of any person.  Nothing herein contained shall
be deemed to give any person the right to be retained in the employ of the
Employer or to restrict the right of the Employer to discharge any person at any
time, with or without cause, nor shall the Plan be deemed to give the Employer
the right to require any person to remain in the employ of the Employer or to
restrict any person’s right to terminate his employment at any time.

11.8

Headings.  Headings and subheading in the Plan are inserted for convenience only
and are not to be considered in the construction of the provisions hereof.

11.9

Number and Gender.  Any reference in this Plan to the singular includes the
plural where appropriate, and any reference in this Plan to the masculine gender
includes the feminine and neuter genders where appropriate.

The Company has caused this amended and restated Plan document to be executed by
a duly authorized officer on this 20th day of December, 2007, to be effective as
of January 1, 2005.

SOUTHWESTERN ENERGY COMPANY

By:        /s/ GREG D. KERLEY                                   
            Greg D. Kerley            

Its: Executive Vice President and CFO


12


--------------------------------------------------------------------------------